Exhibit 10.2

Execution Version

U.S. $1,500,000,000

CREDIT AGREEMENT

Dated as of May 25, 2011

Among

APPLIED MATERIALS, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

CITIBANK, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

Syndication Agents,

BNP PARIBAS

GOLDMAN SACHS BANK USA

Documentation Agents

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.

CITIGROUP GLOBAL MARKETS INC.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01.
   Certain Defined Terms      1    Section 1.02.    Computation of Time Periods
     18    Section 1.03.    Accounting Terms      18    ARTICLE 2    THE CREDITS
   Section 2.01.    Commitments      19    Section 2.02.    Loans and Borrowing
     19    Section 2.03.    Requests for Borrowings      20    Section 2.04.   
Letters of Credit      20    Section 2.05.    Funding Borrowings      25   
Section 2.06.    Interest Elections      26    Section 2.07.    Termination and
Reduction of Commitments      27    Section 2.08.    Repayment of Loans;
Evidence of Debt      28    Section 2.09.    Prepayment of Loans      29   
Section 2.10.    Fees      29    Section 2.11.    Interest      30    Section
2.12.    Alternate Rate of Interest      31    Section 2.13.    Increased Costs;
Illegality      32    Section 2.14.    Break Funding Payments      34    Section
2.15.    Taxes      34    Section 2.16.    Payment Generally; Pro Rata
Treatment; Sharing of Set-offs      37    Section 2.17.    Mitigation
Obligations; Replacement of Lenders      39    Section 2.18.    Defaulting
Lenders      40    Section 2.19.    Increase in the Aggregate Commitments     
43    Section 2.20.    Extension of Termination Date      45    ARTICLE 3   
CONDITIONS TO EFFECTIVENESS AND CREDITS    Section 3.01.    Conditions Precedent
to Effectiveness of Commitments      48    Section 3.02.    Existing Credit
Agreement      50    Section 3.03.    Conditions Precedent to Each Borrowing,
Issuance, Commitment Increase and Extension Date      50    Section 3.04.   
Determinations Under Section 3.01      51   

 

i



--------------------------------------------------------------------------------

ARTICLE 4    REPRESENTATIONS AND WARRANTIES    Section 4.01.    Representations
and Warranties of the Borrower      51    ARTICLE 5    COVENANTS OF THE BORROWER
   Section 5.01.    Affirmative Covenants      54    Section 5.02.    Negative
Covenants      58    Section 5.03.    Financial Covenant      62    ARTICLE 6   
EVENTS OF DEFAULT    Section 6.01.    Events of Default      63    ARTICLE 7   
THE ADMINISTRATIVE AGENT    ARTICLE 8    MISCELLANEOUS    Section 8.01.   
Notices      68    Section 8.02.    Waivers; Amendments      69    Section 8.03.
   Expenses; Indemnity; Damage Waiver      70    Section 8.04.    Successors and
Assigns      72    Section 8.05.    Survival      77    Section 8.06.   
Counterparts; Integration; Effectiveness      77    Section 8.07.   
Severability      77    Section 8.08.    Right of Set-off      77   
Section 8.09.    Governing Law; Jurisdiction; Consent to Service of Process     
78    Section 8.10.    Waiver of Jury Trial      79    Section 8.11.    Headings
     79    Section 8.12.    Confidentiality      79    Section 8.13.    USA
Patriot Act      80    Section 8.14.    No Fiduciary Duty      80    Schedules
     

Schedule 2.01 – Commitments

  

Schedule 2.04 – Issuing Banks

  

Schedule 5.02(a) – Existing Liens

  

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A   -    Form of Assignment and Assumption Exhibit B   -    Form of
Notice of Borrowing Exhibit C   -    Form of Interest Election Request Exhibit D
  -    Form of Section 2.15(e) Certificate Exhibit E   -    Form of Opinion of
Vice President, Legal Affairs of the Borrower Exhibit F   -    Form of Opinion
of Dewey & LeBoeuf LLP Exhibit G   -    Form of Opinion of Vice President, Legal
Affairs of the Borrower (Commitment Increase)

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 25, 2011 among APPLIED MATERIALS, INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

The Borrower has requested that the Lenders, on the terms and subject to the
conditions set forth herein, extend credit to the Borrower to enable it to
borrow on a revolving credit basis on and after the date hereof and at any time
and from time to time prior to the latest Termination Date (as defined below) a
principal amount not in excess of $1,500,000,000 (as such amount may be
increased pursuant to Section 2.19). The proceeds of such borrowings are to be
used for general corporate purposes (including, without limitation, commercial
paper backstop, acquisitions and share repurchases). The Lenders are willing to
extend such credit on the terms and subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” shall mean any Lender whose credit ratings from Moody’s and
S&P fall below *** or ***, respectively, but only if the Borrower

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

1



--------------------------------------------------------------------------------

notifies the Administrative Agent of Borrower’s designation of such Lender as an
“Affected Lender” hereunder.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (but excluding, for purposes of Section 5.02(f), the Borrower or any
Subsidiary). For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote, for
purposes of Section 5.02(f) 10%, and for all other purposes 5%, or more of the
Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means the Administrative Agent and each of the Persons listed on the
cover page to this Agreement as a Syndication Agent or a Documentation Agent, in
such capacity.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA LIBOR Rates Page LIBOR01 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Borrowings and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Borrowings.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

  

Applicable Margin for

ABR Loans

  

Applicable Margin for

Eurodollar Loans

Level 1

A+/A1 or above

   ***    ***

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2



--------------------------------------------------------------------------------

Public Debt Rating

S&P/Moody’s

  

Applicable Margin for

ABR Loans

  

Applicable Margin for

Eurodollar Loans

Level 2

A/A2

   ***    ***

Level 3

A-/A3

   ***    ***

Level 4

BBB+/Baa1

   ***    ***

Level 5

Lower than Level 4 or unrated

   ***    ***

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, as adjusted from time
to time in accordance with Section 2.18. If the Commitments have terminated or
expired in their entirety, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

  

Applicable

Rate

Level 1

A+/A1 or above

   ***

Level 2

A/A2

   ***

Level 3

A-/A3

   ***

Level 4

BBB+/Baa1

   ***

Level 5

Lower than Level 4 or unrated

   ***

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Arranger” means each of the Persons listed on the cover page of this Agreement
as a Joint Lead Arranger and Joint Bookrunner.

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capitalized Lease” means any lease the obligation for rentals with respect to
which is required to be capitalized on a Consolidated balance sheet of the
lessee and its Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person means at any date the amount at which the
aggregate rentals due and to become due under all Capitalized Leases under which
such Person is a lessee would be reflected as a liability on a Consolidated
balance sheet of such Person.

“Cash Collateralize” means to post cash collateral in accordance with
Section 2.04(j).

 

4



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to United States income taxation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule 2.01, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.04, as such amount may be reduced pursuant to Section 2.07
or increased pursuant to Section 2.19.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means all Debt of the Borrower and its Subsidiaries,
determined in accordance with GAAP on a consolidated basis after eliminating
intercompany items.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date, the total amount of all
Tangible Assets of the Borrower and its Subsidiaries after deducting therefrom
all liabilities which in accordance with GAAP would be included on their
consolidated balance sheet, except Consolidated Debt.

“Consolidated Total Assets” means, at any date, the total assets of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Credit Exposure” means, with respect to any Lender at any time, the sum of such
Lender’s Loan Exposure and LC Exposure at such time.

“Debt” of any Person means, without duplication, (a) all Indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
and unpaid purchase price of property or services (other than trade payables and
accrued expenses incurred in the ordinary course of such Person’s business),
(c) all Indebtedness of such Person evidenced by notes, bonds, debentures or
other similar evidences of indebtedness, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property) including, without
limitation, obligations secured by Liens arising from the sale or transfer of
notes or accounts receivable; provided that Debt shall not include any sale or
transfer of notes or accounts receivable whether or not precautionary Liens are
filed or recorded in connection with such sale or transfer of such notes or
accounts receivable, if and only if such sale or transfer (A) is accounted for
as true sale under GAAP and (B) pursuant to which there is no recourse (other
than recourse for breach of customary representations and warranties or in
connection with any such sales or transfers) to the seller of such notes or
accounts receivable (as evidenced by there being no accounting reserve taken or
required to be taken, which in the event a reserve is taken, the amount of Debt
shall be deemed to be the amount of such reserve), and provided, further, that
all trade payables and accrued expenses constituting current liabilities shall
be excluded, (e) all Capitalized Rentals, (f) reimbursement obligations of such
Person in respect of credit enhancement instruments, which reimbursement
obligations are then due and payable by such Person, (g) all Debt of others
referred to in clauses (a) through (f) above or clause (h) below guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in

 

6



--------------------------------------------------------------------------------

clauses (a) through (g) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt, including, without limitation, obligations secured by
Liens arising from the sale or transfer of notes, accounts receivable or other
assets; provided, however, that so long as such Person is not personally liable
for such Debt, the amount of such Debt shall be deemed to be the lesser of the
fair market value at such date of the property subject to the Lien securing such
liability and the amount of the liability secured; provided further, that
obligations of such Person secured by Liens on notes, accounts receivable or
other assets sold or transferred in a transaction which is accounted for as a
true sale under GAAP shall not be Debt under this definition.

The Borrower’s obligations under operating leases and Off-Balance Sheet Leases
shall be excluded from this definition of Debt; provided that (A) no such
exclusion shall be made if and to the extent that GAAP would require such
obligations to be classified as debt for borrowed money and (B) in any event the
term “Debt” shall include the Excess Lease Financed Amount (if any).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to comply with its obligation to fund
any portion of its Loans or any portion of its participation in Letters of
Credit as required hereunder, unless such requirement to fund is subject to a
good faith dispute, (b) notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement (unless such requirement to fund is subject to a good faith
dispute), or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such
requirement to fund is subject to a good faith dispute), (c) failed, within
three Business Days after written request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement; provided that any such Lender shall
cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due unless the
subject of a good faith dispute, or (e) (i) has been or has a parent company
that has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or

 

7



--------------------------------------------------------------------------------

liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of an equity interest in
such Lender or a parent company thereof by a Governmental Authority or an
instrumentality thereof.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time notify the Borrower and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person that (x) is approved by each Issuing Bank and (y) so long
as no Default has occurred and is continuing, has a rating for any class of
non-credit enhanced long-term senior unsecured debt of not lower than A by S&P
or A2 by Moody’s and is approved by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that none of the Borrower,
an Affiliate of the Borrower or a Defaulting Lender shall qualify as an Eligible
Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions and other governmental restrictions relating to the environment or
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment

 

8



--------------------------------------------------------------------------------

including, without limitation, ambient air, surface water, ground water or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Substances or wastes or the clean-up or other remediation thereof.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Affiliate” means any member of the ERISA Group.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time notify the Borrower and the Administrative Agent.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Lease Financed Amount” means the amount (if any) by which the Lease
Financed Amount exceeds (a) *** at any time when the Borrower’s Public Debt
Rating is lower than BBB+ by S&P and Baa1 by Moody’s or (b) *** at any time when
the Borrower’s Public Debt rating is at least BBB+ by S&P or Baa1 by Moody’s.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any of the other
Loan Documents, (a) income or franchise taxes in each case imposed on (or
measured by) its net income by (i) the United States of America, (ii) the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located, or (iii) in the case of any Lender, the
jurisdiction in which its Applicable Lending Office is located, (b) any Taxes
imposed, deducted

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

9



--------------------------------------------------------------------------------

or withheld by reason of any present or former connection between the
Administrative Agent or such Lender or other recipient (as the case may be) and
the jurisdiction imposing such Taxes (other than solely on account of the
execution and performance of, the enforcement of any right under or the receipt
of any payment under, this Agreement or any of the other Loan Documents),
(c) any branch profits taxes imposed by the United States of America or any
comparable tax imposed by any foreign jurisdiction, (d) in the case of a Foreign
Lender, any Tax imposed, deducted or withheld (i) that is attributable to such
Foreign Lender’s failure, inability or ineligibility at any time during which
such Foreign Lender is a party to this Agreement to deliver the Internal Revenue
Service forms and the Section 2.15(e) Certificate (as applicable) described in
Section 2.15(e) certifying that such Foreign Lender is entitled to complete
exemption from United States withholding taxation, except to the extent such
Foreign Lender’s failure is due to a Change in Tax Law occurring after the date
on which such Foreign Lender became a party to this Agreement or the date (if
any) on which such Foreign Lender changed its Applicable Lending Office, or
(ii) that is imposed on accrued amounts payable to such Foreign Lender at the
time of the assignment to such Foreign Lender and its becoming a party to this
Agreement, except to the extent that such Foreign Lender’s assignor was
entitled, at the time of such assignment, to receive additional payments from
the Borrower with respect to such accrued amounts pursuant to Section 2.15(a)
and(e) taxes resulting from FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of January 26,
2007 among the Borrower, the lenders party thereto, and Citigroup USA, Inc., as
administrative agent, as amended.

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with) and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, collectively, the respective fee letters between the
Borrower and the Arrangers relating to this Agreement.

 

10



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a United States Person.

“Funded Debt” means, with respect to any Person for such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, at the
time of determination, the sum of the outstanding principal amount of all Debt
which would be reflected as liabilities on the balance sheet of such Person,
other than the following items which shall not be included in Funded Debt:
(a) Debt or other obligations of others guaranteed by such Person and its
Subsidiaries; (b) all reimbursement obligations (whether contingent or
otherwise) in respect of the undrawn portion of letters of credit, bankers’
acceptances, surety or other bonds, and similar instruments (including, without
limitation, those outstanding with respect to letters of credit); and (c) all
liabilities in respect of unfunded vested benefits under any Plan.

“GAAP” means at any time generally accepted accounting principles as then in
effect, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Agent that the
Borrower wishes to amend any covenant in Article V or any definition of a term
used in any such covenant to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent (with the consent or at the direction of the Required Lenders) notifies
the Borrower that it wishes to amend any such covenant or definition for such
purpose), then, for purposes of such covenant or definition only, “GAAP” shall
mean GAAP as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Substances” means any substance or waste defined as “toxic” or
“hazardous” under any Environmental Laws, including, without limitation,
petroleum, its derivatives, by-products and other hydrocarbons.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

11



--------------------------------------------------------------------------------

“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intangible Assets” means at any date the total amount of all assets of the
Borrower and its Subsidiaries that are properly classified as “intangible
assets” in accordance with GAAP and, in any event, shall include, without
limitation, goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, and deferred charges other than prepaid insurance, prepaid leases and
prepaid taxes and current deferred taxes which are classified on the balance
sheet of the Borrower and its Subsidiaries as a current asset in accordance with
GAAP and in which classification the Borrower’s independent public accountants
concur; provided that the foregoing Intangible Assets shall be deemed to be in
an amount equal to zero at all times during which such Intangible Assets, in the
aggregate, are less than 2% of stockholders’ equity of the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two or three months thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means the Persons listed on Schedule 2.04 and any other Lender
that may agree to issue Letters of Credit hereunder as provided in
Section 2.04(i), in each case in its capacity as an issuer of Letters of Credit
hereunder. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank reasonably
acceptable to the Borrower,

 

12



--------------------------------------------------------------------------------

in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.04. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.04.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lease Financed Amount” means, with respect to Off-Balance Sheet Leases, the
outstanding principal amount of the loan attributable to such Off-Balance Sheet
Lease.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Assumption Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from LIBOR01 Page, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

 

13



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
Off-Balance Sheet Leases and the arrangements set forth therein shall be
excluded from this definition; provided that:

(a) if any portion of the Lease Financed Amount is included in Debt under the
last sentence of the definition of Debt, then for purposes of Section 5.02(a),
Off-Balance Sheet Leases and the arrangements set forth therein shall be deemed
to create a Lien securing the Excess Lease Financed Amount; and

(b) if Off-Balance Sheet Leases and the arrangements set forth therein create a
lien on any property or assets other than (i) the property and assets leased
pursuant to Off-Balance Sheet Leases, (ii) rights of the Borrower as sublessor
of any portion of such property and assets and (iii) Permitted Lease Collateral,
such lien shall not be excluded from this definition.

“Loan Documents” means this Agreement, the Notes (if any), and the Fee Letter.

“Loan Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any material adverse change in the business,
financial condition or operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole.

“Material Debt” means Debt (other than the Note) of the Borrower and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding ***.

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment obligations (calculated after giving effect to any applicable netting
agreements) in respect of Hedge Agreements of the Borrower and/or one or more of
its Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate ***.

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

14



--------------------------------------------------------------------------------

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of ***.

“Moody’s” means Moody’s Investors Service, Inc. or its successors.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contribution, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Note” has the meaning specified in Section 2.08(e).

“Off-Balance Sheet Leases” means one or more lease agreements and related
agreements entered into by the Borrower or any of its Subsidiaries from time to
time, in each case in a transaction which the Borrower or such Subsidiary
intends to be treated as an “operating lease” for financial reporting purposes
but as a loan for one or more of the following purposes: (a) federal, state and
local income or franchise tax, (b) bankruptcy, (c) real estate law and
(d) commercial law (including uniform commercial law).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents that are imposed by a Governmental
Authority in a jurisdiction in which the Borrower is incorporated, organized,
managed and controlled or otherwise has a connection (other than solely as a
result of entering into, performing any obligations, receiving any payments or
enforcing any rights under, this Agreement or any of the other Loan Documents).

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

“PATRIOT Act” has the meaning assigned to such term in Section 8.13.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

15



--------------------------------------------------------------------------------

“Permitted Lease Collateral” means any cash or cash equivalents securing the
obligations of the Borrower or its Subsidiaries in any Off-Balance Sheet Lease.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest announced publicly by JPMorgan Chase
Bank, N.A. in New York, New York, from time to time, as its Prime Rate; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Public Debt Rating” means, as of any date for S&P, the lowest rating that has
been most recently announced by S&P for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower and, as of any date for
Moody’s, the lowest rating that has been most recently announced by Moody’s for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Rate shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Rate will be set in accordance with Level 5
under the definition of “Applicable Margin” or “Applicable Rate”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Rate shall be based
upon the higher rating unless the such ratings differ by two or more levels, in
which case the applicable level will be deemed to be one level above the lower
of such levels; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

“Register” has the meaning specified in Section 8.04.

 

16



--------------------------------------------------------------------------------

“Regulation D” and “Regulation U” means, respectively, Regulations D and U of
the Board (or any successor), as the same may be amended or supplemented from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.18(b) Lenders having
(i) Credit Exposures representing more than 50% of the total Credit Exposures or
(ii) if none of the Lenders have any Credit Exposure, unused Commitments at such
time representing more than 50% of the sum of the total unused Commitments.

“Reportable Event” means any “reportable event” as defined in section 4043 of
ERISA for which the 30-day notice requirement has not been waived under
applicable regulations.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
its successors.

“SEC” means the Securities and Exchange Commission.

“Section 2.15(e) Certificate” has the meaning assigned to such term in
Section 2.15(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

17



--------------------------------------------------------------------------------

“Tangible Assets” means, at any date, Consolidated Total Assets (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting (but without duplication) Intangible Assets.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of (a) May 25, 2015, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.07 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“United States” and “United States Person” have the meaning specified in
Section 7701 of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Credit Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowing. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) in
the case of any such Loan made by an Affiliate of such Lender, such Lender shall
not be entitled to receive any greater payment under Section 2.13 or 2.15 than
it would have received had the Lender, and not such Affiliate, funded such Loan,
and such Lender shall not be entitled to the benefits of Section 2.15 with
respect to any payments on or with respect to such Loan unless such Affiliate
complies with Section 2.15(e) as if it were the Lender.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

 

19



--------------------------------------------------------------------------------

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit B
hereto and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit for
(x) its own account or (y) for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. It is understood and agreed that, in connection with
any Letter of Credit referred to in clause (y) above, (i) the Borrower shall be
deemed to be a primary account party under, and obligated in respect of, each
Letter of Credit

 

20



--------------------------------------------------------------------------------

issued at the request of the Borrower hereunder, notwithstanding the fact that a
Subsidiary may be listed as the account party in the Letter of Credit, and
(ii) the Borrower unconditionally and irrevocably agrees that it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of participation fees and other fees due hereunder to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor of the obligations of any Subsidiary
that shall be an account party in respect of any such Letter of Credit).

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $400,000,000, (ii) the portion of
the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank shall not exceed the LC Commitment of such Issuing Bank and
(iii) the total Credit Exposures shall not exceed the total Commitments.

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Termination Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above).

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in

 

21



--------------------------------------------------------------------------------

furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that is one Business Day after such
LC Disbursement is made, if the Borrower has received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on the date of such
disbursement, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day following the date that the Borrower receives such notice,
if such notice is received prior to 10:00 a.m., New York City time, on the
preceding Business Day, or (ii) the second Business Day following the day that
the Borrower receives such notice, if such notice is not received by such 10:00
a.m. on the preceding Business Day; provided that unless Borrower otherwise
notifies the Administrative Agent, such payment shall be automatically financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and

 

22



--------------------------------------------------------------------------------

shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative

 

23



--------------------------------------------------------------------------------

Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.11(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) From time to time, the Borrower may with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) and by
notice to the Lenders designate as additional Issuing Banks one or more Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Lender of any appointment as an Issuing Bank hereunder shall be evidenced by an
instrument, which shall be in a form reasonably satisfactory to the Borrower,
such Lender and the Administrative Agent, shall set forth the LC Commitment of
such Lender and shall be executed by such Lender, the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an Issuing Bank.

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (d) of Section 6.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and

 

24



--------------------------------------------------------------------------------

control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to Cash Collateralize LC Exposure
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

Section 2.05. Funding Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (x) in the case of a Eurodollar Borrowing, 12:00
noon, New York City time and (y) in the case of an ABR Borrowing, 3:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the Borrowing Request; provided that ABR Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing herein shall be deemed to relieve any

 

25



--------------------------------------------------------------------------------

Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent, any Lender or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

Section 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C hereto and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

26



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing without the prior consent of the Required
Lenders and (ii) unless repaid, each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09 the sum of the Credit Exposures would exceed the total Commitments.
Notwithstanding the foregoing but subject to Section 2.07(d), the Borrower, at
its sole discretion, shall have the right, but not the obligation, at any time
so long as no Event of Default has occurred and is continuing, to terminate in
whole (but not in part), any Affected Lender’s Commitment; provided, however,
that (i) the Borrower shall simultaneously prepay all outstanding Loans from
such Affected Lender hereunder, together with accrued interest thereon, accrued
fees and all other amounts payable for the account of such Affected Lender
hereunder, and (ii) the termination of such Affected Lender’s Commitment shall
not affect such Lender’s rights hereunder as to matters occurring prior to such
date.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned

 

27



--------------------------------------------------------------------------------

upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d) Simultaneously with the termination of the Commitment of an Affected Lender
pursuant to the last sentence of paragraph (b) of this Section:

(i) the LC Exposure of such Affected Lender shall be automatically reallocated
among the other Lenders (other than Defaulting Lenders) in accordance with their
respective Applicable Percentages but only to the extent that each such Lender’s
Credit Exposure does not exceed such Lender’s Commitment; and

(ii) if the reallocation described in clause (i) cannot be effected, such
Commitment termination shall not be effective unless the Borrower, at its
option, shall have Cash Collateralized the amount of the LC Exposure of such
Affected Lender that has not been reallocated to the other Lenders pursuant to
clause (i).

Upon (and subject to) such reallocation and Cash Collateralization, the
participating interest of the Affected Lender in any outstanding Letters of
Credit shall terminate.

(e) Any termination or reduction of the Commitments shall be permanent, except
to the extent such Commitments are subsequently increased pursuant to
Section 2.19. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments, except in the event of
an Affected Lender whose Commitment is terminated pursuant to the last sentence
of paragraph (b) of this Section, in which case the Commitment of such Affected
Lender may be terminated without reducing the Commitments of the other Lenders.

Section 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Termination
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender

 

28



--------------------------------------------------------------------------------

hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request, through the Administrative Agent, that Loans made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender through the Administrative Agent a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent (each such promissory note, a “Note”). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more Notes in such form payable to the order of the payee named therein (or, if
such Note is a registered note, to such payee and its registered assigns).

Section 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, two Business Days before the date
of prepayment and (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

Section 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than, subject to Section 2.18, a
Defaulting Lender) a commitment fee, which shall accrue at the Applicable Rate

 

29



--------------------------------------------------------------------------------

on the daily amount by which the Commitment of such Lender exceeds such Lender’s
Credit Exposure during the period from and including the Effective Date to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at a per annum rate equal to the Applicable Margin
used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of *** per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on such last day, commencing on the first
such date to occur after the date hereof; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Persons entitled thereto, fees payable in
the amounts and at the times set forth in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

Section 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

30



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until

 

31



--------------------------------------------------------------------------------

the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.13. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(c) If after the date of this Agreement, a Change in Law shall subject any
Lender or Issuing Bank to any Taxes as a result of a change in the basis of

 

32



--------------------------------------------------------------------------------

taxation by the United States or by the foreign jurisdiction under the laws of
which such Lender or Issuing Bank is organized or has its Applicable Lending
Office or any political subdivision thereof (other than (i) Taxes due to a
change in the rate of taxation or (ii) Taxes imposed on or with respect to any
payment made by any Borrower hereunder and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Lender of making or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then such Borrower will pay to such Lender or Issuing Bank such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such additional costs incurred or reduction suffered.

(d) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for such claim and the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(f) Anything in this Agreement to the contrary notwithstanding, if any Change in
Law shall make it unlawful for any Lender to make or maintain Eurodollar Loans
as contemplated by this Agreement or to obtain in the London interbank market
the funding for Eurodollar Loans, then (i) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (ii) the obligation of such
Lender hereunder to make Eurodollar Loans and to continue Eurodollar Loans shall
forthwith terminate, and (iii) such Lender’s Eurodollar Loans then outstanding
shall be converted on the last day of the then current Interest Period for such
Eurodollar Loans (or on such earlier date as may be required by law) to ABR
Loans.

 

33



--------------------------------------------------------------------------------

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of applicable margin), cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes unless deduction of such Taxes
is required by law (or by the interpretation or administration thereof);
provided that if the Borrower shall be required by law (or by the interpretation
or administration thereof) to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions of such Indemnified Taxes or Other Taxes
(including deductions of such Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section 2.15(a)) the Administrative Agent,
any Issuing Bank or any Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions of such Indemnified Taxes
or Other Taxes been made, (ii) the Borrower shall make such deductions of such
Indemnified Taxes or Other Taxes, and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

34



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, within 30 days after written demand therefor, which written demand
shall be made within 60 days of the date the Administrative Agent, such Issuing
Bank or such Lender received written demand for payment of any Indemnified Taxes
or Other Taxes from the relevant Governmental Authority, for the full amount of
such Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes properly imposed or asserted on or attributable to amounts payable under
this Section 2.15(c)) paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto. A certificate setting forth the
amount of such payment or liability and, in reasonable detail, the manner in
which such amount shall have been determined, delivered to the Borrower by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be presumptive evidence of such payment or
liability absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to any Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date such Foreign Lender becomes a party to this
Agreement and on or before the date, if any, such Foreign Lender changes its
Applicable Lending Office (i) two duly executed and properly completed Internal
Revenue Service Forms W-8ECI or W-8BEN (with respect to the benefit of an income
tax treaty), or successor forms, certifying to such Foreign Lender’s entitlement
to a complete exemption from United States withholding tax with respect to all
payments to be made to it under the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
either (x) the forms referred to in clause (i) above certifying to such Foreign
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to all payments to be made to it under the Loan Documents, or
(y) two duly executed and properly completed Internal Revenue Service Forms
W-8BEN (or successor forms) and a duly executed certificate substantially in the
form of Exhibit D (any such certificate, a “Section 2.15(e) Certificate”);
provided that in the event that a Foreign Lender is not classified as a
corporation for United States federal income tax purposes, such Foreign Lender
shall take any actions necessary and shall deliver to the Borrower and the
Administrative Agent all additional (or alternative) Internal Revenue Service
forms and Section 2.15(e) Certificates necessary to fully establish such Foreign
Lender’s entitlement to a complete exemption from United States withholding tax
on all payments to be made to it under the Loan Documents (including causing its
partners, members, beneficiaries or owners, or their beneficial owners, to take
any actions and deliver any Internal Revenue Service forms and Section 2.15(e)

 

35



--------------------------------------------------------------------------------

Certificates necessary to establish such exemption). In addition, each Foreign
Lender shall deliver such Internal Revenue Service forms and the Section 2.15
(e) Certificate (as applicable) to the Borrower and the Administrative Agent
promptly upon the obsolescence, inaccuracy or invalidity of any such Internal
Revenue Service forms or Section 2.15 (e) Certificate previously delivered by
such Foreign Lender pursuant to this Section 2.15(e) unless such Foreign Lender
is not legally able to deliver such Internal Revenue Service forms or
Section 2.15 (e) Certificate.

(f) If a payment made to a Lender under this Agreement or any Assignment and
Assumption would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Each Lender agrees that, before making a demand under this Section 2.15, it
shall use reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Applicable Lending Office or assign its
rights and obligations hereunder to another of its offices, branches or
affiliates if the making of such a designation or assignment will avoid the need
for, or reduce the amount of, any additional amounts that would otherwise
thereafter accrue and will not, in the reasonable judgment of such Lender,
require such Lender to incur a cost or expense, or legal or regulatory
disadvantage, determined by such Lender to be material. Upon any such change in
any Applicable Lending Office or assignment, such Lender shall provide or cause
to be provided to the Administrative Agent and the Borrower the appropriate form
specified in Section 2.15(e).

(h) If the Borrower pays any additional amount or indemnity payment pursuant to
this Section 2.15 with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient, the Administrative Agent or such Lender,
Issuing Bank or other recipient, as the case may be, shall use reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment; provided that the Administrative Agent or such Lender,
Issuing Bank or other recipient, as the case may be, shall have no obligation to
use such reasonable efforts if either (i) it is in an excess foreign tax credit
position, (ii) it

 

36



--------------------------------------------------------------------------------

believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it or (iii) no such refund or credit is
available under applicable laws. In the event that the Administrative Agent or
such Lender, Issuing Bank or other recipient, as the case may be, receives such
a refund or credit, the Administrative Agent or such Lender, Issuing Bank or
other recipient, as the case may be, shall promptly pay to the Borrower an
amount that the Administrative Agent or such Lender, Issuing Bank or other
recipient, as the case may be, reasonably determines is equal to the net tax
benefit obtained by the Administrative Agent or such Lender, Issuing Bank or
other recipient, as the case may be, as a result of such payment by the
Borrower. Nothing contained in this Section 2.15(h) shall require the
Administrative Agent or such Lender, Issuing Bank or other recipient, as the
case may be, to disclose or detail the basis of its calculation of the amount of
any net tax benefit or its determination referred to in the proviso to the first
sentence of this Section 2.15(h) to the Borrower or any other party.

(i) Should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes; provided that, in
the judgment of the Borrower, such steps shall not subject the Borrower to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Borrower.

Section 2.16. Payment Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 and 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent, except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.13, 2.14, 2.15 or 8.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and

 

37



--------------------------------------------------------------------------------

(ii) second, towards payment of principal then due hereunder, ratably (except as
otherwise provided in Section 2.18(e)) among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or funded participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or funded participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender (other than in connection with the
payment of Loans or LC Disbursements of an Affected Lender in connection with
the termination of the Commitment of such Lender hereunder), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and funded participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

38



--------------------------------------------------------------------------------

(e) Subject to Section 2.18(e), if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(c), 2.05(b), 2.16(d) or
8.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
becomes aware of the occurrence of an event or the existence of a condition that
would entitle such Lender to receive any compensation from the Borrower pursuant
to Section 2.13 or that would require the Borrower to make a payment to such
Lender or any Governmental Authority for the account of such Lender pursuant to
Section 2.15, then (unless in the case of Section 2.13 such Lender determines in
its discretion not to request compensation therefor) such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable by the Borrower pursuant to Section 2.13 or Section 2.15 in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender (i) requests compensation under Section 2.13, (ii) requests
that the Borrower make a payment to such Lender or any Governmental Authority
for the account of such Lender pursuant to Section 2.15, (iii) becomes a
Defaulting Lender, (iv) becomes an Affected Lender, or (v) refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Borrower that requires the consent of a greater percentage of the Lenders
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders; then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 8.04, with the Borrower or the
replacement Lender paying the processing and recording fee), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) the Borrower shall have received the
prior written consent of the Administrative Agent and each Issuing Bank to such
assignment, which consent shall not unreasonably be withheld, (x) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) (in the case of a
Defaulting Lender, excluding, for the

 

39



--------------------------------------------------------------------------------

avoidance of doubt, any amount to which such Defaulting Lender is not entitled
in accordance with Section 2.18), (y) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15 such assignment will result in a reduction
in or elimination of such compensation or payments in the future and (z) in the
case of clause (v) above, such assignee consents to such amendment, waiver or
other modification. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees that an assignment required to
be made by it pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

Section 2.18. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 8.02), and, notwithstanding Section 8.02, any such Defaulting Lender
shall not have the right to vote on or consent to any amendment or waiver under
this Agreement if such amendment or waiver does not disproportionately in an
adverse manner affect the rights of such Defaulting Lender or increase or extend
such Defaulting Lender’s Commitment hereunder;

(c) if any LC Exposure exist at the time such Lender becomes a Defaulting Lender
then:

(i) the LC Exposure of such Defaulting Lender shall be automatically reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the total of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within ten Business Days following
notice by the Administrative Agent (x) procure the reduction or termination of
the Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and/or (y) Cash Collateralize for the
benefit of the Issuing Banks only the

 

40



--------------------------------------------------------------------------------

Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above
and any reduction of the Defaulting Lender’s LC Exposure pursuant to subclause
(x) above) in accordance with the procedures set forth in Section 2.04(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure are Cash Collateralized;

(iv) to the extent that the LC Exposure of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.10(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor Cash Collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Banks or any other Lender hereunder, all letter of credit fees payable
under Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks until and to the extent that such LC Exposure is
reallocated, reduced, terminated and/or Cash Collateralized; and

(vi) Cash Collateral (or the appropriate portion thereof) provided with respect
to any Defaulting Lender’s LC Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.18 and shall be released to the
Person providing such Cash Collateral following (A) the elimination of the
applicable LC Exposure of such Defaulting Lender, (B) the termination of the
Defaulting Lender status of the applicable Lender, or (C) the determination by
the Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
LC Exposure or other obligations of a Defaulting Lender.

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit, unless the
related exposure and the Defaulting Lender’s then outstanding LC Exposure after
giving effect thereto will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or reduced, terminated and/or Cash Collateralized in
accordance with Section 2.19(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a

 

41



--------------------------------------------------------------------------------

manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, such Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such Issuing Bank to defease any risk to such Issuing
Bank in respect of such Lender hereunder relating to LC Exposure.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine is necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage; provided that
there shall be no retroactive effect on fees reallocated pursuant to
Section 2.18(c)(iv) and (v).

(e) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 8.08
shall, unless the Administrative Agent determines that such application entails
a material risk of violation of applicable law or order, be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize for the benefit of the Issuing Banks such Defaulting Lender’s LC
Exposure (on a pro rata basis to all then outstanding Letters of Credit issued
by all Issuing Banks); fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize such Defaulting Lender’s LC Exposure with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment

 

42



--------------------------------------------------------------------------------

of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Credit Exposure of each Lender
is held in accordance with such Lender’s Commitment without giving effect to
Section 2.18(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.18(e)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

Section 2.19. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is not later than 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $2,000,000,000 and (ii) on the date
of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Section 3.03 shall be
satisfied.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the
Administrative Agent, provided that no Lender shall be subject to a Commitment
Increase in excess of the amount by which it is willing to

 

43



--------------------------------------------------------------------------------

increase its Commitment as indicated in its notice to the Administrative Agent.
It is understood and agreed that no Lender shall have any obligation whatsoever
to agree to any increase in its Commitment.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $15,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit G hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Administrative Agent
and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 p.m. (New York City time), by telecopier, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each

 

44



--------------------------------------------------------------------------------

Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Administrative Agent, in same day funds, in the case of such Assuming
Lender, an amount equal to such Assuming Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase) and, in the case of such Increasing Lender, an amount equal
to the excess of (i) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment as a percentage of the
aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase) over (ii) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment (without giving effect to
the relevant Commitment Increase) as a percentage of the aggregate Commitments
(without giving effect to the relevant Commitment Increase). After the
Administrative Agent’s receipt of such funds from each such Increasing Lender
and each such Assuming Lender, the Administrative Agent will promptly thereafter
cause to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Loans owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Applicable Percentage after
giving effect to the relevant Commitment Increase). The respective LC Exposures
of the Lenders shall be redetermined as of the effective date of such increase
in proportion to their respective Commitments after giving effect to such
increase.

Section 2.20. Extension of Termination Date. (a) At least 30 days but not more
than 45 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Administrative Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrower in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Borrower not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the

 

45



--------------------------------------------------------------------------------

applicable conditions set forth in Section 3.03 shall be satisfied. If less than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date and subject to subsection
(d) of this Section 2.20, be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.13, 2.15 and 8.03, and its obligations under
Section 8.03(c), shall survive the Termination Date for such Lender as to
matters occurring prior to such date. It is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Administrative Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Administrative Agent not later than 10
days prior to the Extension Date of the amount of the Non-Consenting Lenders’
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Administrative Agent that they are willing to accept
assignments of Commitments in an aggregate amount that exceeds the amount of the
Commitments of the Non-Consenting Lenders, such Commitments shall be allocated
among the Consenting Lenders willing to accept such assignments in such amounts
as are agreed between the Borrower and the Administrative Agent, provided that
no Lender shall be subject to an increase in its Commitment in excess of the
Commitment amount which it indicated it is willing to assume. If after giving
effect to the assignments of Commitments described above there remains any
Commitments of Non-Consenting Lenders, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees as Assuming Lenders to assume,
effective as of the Extension Date, any Non-Consenting Lender’s Commitment and
all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $15,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $15,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal

 

46



--------------------------------------------------------------------------------

amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the outstanding Loans, if any, of such Non-Consenting Lender plus
(B) any accrued but unpaid facility fees owing to such Non-Consenting Lender as
of the effective date of such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.04 for such assignment shall have been
paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.13,
2.15 and 8.03, and its obligations under Section 8.03(c), shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent as to the increase in the amount of its Commitment
and (C) each Non-Consenting Lender being replaced pursuant to this Section 2.20
shall have delivered to the Administrative Agent any Note held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder (other than its obligations under
Section 8.03(c) as to matters occurring prior to the date of substitution)
shall, by the provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Administrative Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Section 3.03, the
Termination Date then in effect, with respect to each Consenting Lender and
Assuming Lender therefor, shall be extended for the additional one-year period
as described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with

 

47



--------------------------------------------------------------------------------

respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Assuming Lender.

(e) As to any Non-Consenting Lender that is not replaced pursuant to this
Section 2.20 in connection with any Extension Date, its Commitment shall
terminate on the Termination Date without giving effect to such Extension Date,
and the respective LC Exposures of the other Lenders shall be redetermined on
such date on the basis of their respective Commitments after giving effect to
such termination and the LC Exposure of each Lender whose Commitment terminates
at that time shall terminate; provided that the Borrower shall, if and to the
extent necessary to permit such redetermination of the respective LC Exposures
of the Lenders within the limits of the Commitments which are not terminated,
prepay on such date all or a portion of the outstanding Loans, and such
redetermination and termination of LC Exposures shall be conditioned upon its
having done so.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND CREDITS

Section 3.01. Conditions Precedent to Effectiveness of Commitments. The
Commitments of the Lenders under this Agreement shall become effective on and as
of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

(a) There shall have occurred no material adverse change in the properties,
business, or financial condition of the Borrower and its Subsidiaries taken as a
whole since October 31, 2010, except as disclosed in the Borrower’s filings with
the SEC or as disclosed in writing to the Lenders prior to the date hereof.

(b) Except as set forth under the heading “Legal Proceedings” in the Borrower’s
2010 Form 10-K and other SEC filings filed by Borrower prior to the Effective
Date, there shall exist no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official (i) in which there is a reasonable possibility of an adverse
determination which would have a Material Adverse Effect, or (ii) which in any
manner draws into question the validity of this Agreement or the Note.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law, regulation or provision in an
existing

 

48



--------------------------------------------------------------------------------

agreement shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(d) The Borrower shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(e) The Borrower shall have paid (i) all fees then due in accordance with the
Fee Letter and (ii) all invoiced expenses of the Administrative Agent and the
Arrangers (including the accrued reasonable fees and expenses of counsel to the
Administrative Agent).

(f) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event exists that constitutes a Default.

(g) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.08.

(ii) Certified copies of the general resolutions of the Board of Directors of
the Borrower which authorize the Borrower to enter into this Agreement and the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of the Vice President, Legal Affairs of the Borrower,
substantially in the form of Exhibit E hereto.

(v) A favorable opinion of Dewey & LeBoeuf LLP, counsel for the Borrower,
substantially in the form of Exhibit F hereto.

(h) The commitments of the lenders under the Existing Credit Agreement shall
have been terminated and all the obligations under the Existing

 

49



--------------------------------------------------------------------------------

Credit Agreement shall have been repaid or prepaid (which repayment or
prepayment may be made with the proceeds of the initial Borrowing hereunder).

(i) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act.

Section 3.02. Existing Credit Agreement. (a) On the Effective Date, the
“Commitments” as defined in the Existing Credit Agreement shall terminate,
without further action by any party thereto.

(b) The Lenders which are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined in the Existing Credit Agreement hereby waive
any requirement of prior notice of termination of the Commitments (as defined in
the Existing Credit Agreement) pursuant to Section 2.04 thereof and of
prepayment of loans thereunder, to the extent necessary to give effect to
Section 3.01(h) hereof, provided that any such prepayment of loans thereunder
shall be subject to Section 2.12 of the Existing Credit Agreement.

Section 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date. The obligation of each Lender to make a Loan on the
occasion of each Borrowing, the obligation of any Issuing Bank to issue a Letter
of Credit, each Commitment Increase and each extension of Commitments pursuant
to Section 2.20 shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing or issuance, the
applicable Increase Date or the applicable Extension Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, request for issuance, request for Commitment Increase or request for
Commitment extension and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing or issuance, such Increase Date or such Extension
Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in Sections 4.01(d)(ii),
4.01(e) and 4.01(g)) are correct on and as of such date, before and after giving
effect to such Borrowing or issuance, such Commitment Increase or such Extension
Date, as though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or issuance, such Commitment Increase or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default;

 

50



--------------------------------------------------------------------------------

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

Section 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Existence and Power. Each of the Borrower and each Subsidiary:

(i) is a corporation duly organized and validly existing under the laws of its
jurisdiction of incorporation, except, solely with respect to Subsidiaries,
where failure to be duly organized and validly existing under the laws of the
applicable jurisdiction of incorporation would not in the aggregate have a
Material Adverse Effect;

(ii) has all requisite power and authority and all necessary licenses and
permits to own and operate its properties and to carry on its business as now
conducted and as presently proposed to be conducted, except where failures to
have such licenses and permits would not, in the aggregate, have a Material
Adverse Effect; and

(iii) is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction wherein the nature of the business transacted
by it or the nature of the property owned or leased by it makes such licensing
or qualification necessary, except where failures to be so licensed, qualified
or in good standing would not, in the aggregate, have a Material Adverse Effect.

(b) Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing

 

51



--------------------------------------------------------------------------------

with, any governmental body, agency or official and do not contravene, or
constitute a default under (i) the certificate of incorporation or by-laws of
the Borrower, (ii) any agreement that purports to affect the Borrower’s ability
to borrow money or the Borrower’s obligations under this Agreement or the Notes,
or any judgment, injunction, order or decree binding upon the Borrower or any of
its Subsidiaries, (iii) any provision of material applicable law or regulation
or result in the creation or imposition of any Lien on any asset of the Borrower
or any of its Subsidiaries not otherwise permitted by Section 5.02(a).

(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and the Notes, when executed and delivered in accordance with this
Agreement, will constitute a valid and binding obligation of the Borrower, in
each case enforceable in accordance with its terms, except as limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity.

(d) Financial Information. (i) The consolidated balance sheet of the Borrower
and its Subsidiaries as of October 31, 2010, and the related consolidated
statements of operations and cash flows for the fiscal year then ended, reported
on by KPMG LLP and set forth in the Borrower’s 2010 Form 10-K (or an exhibit
thereto), a copy of which has been obtained by each of the Lenders, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

(ii) There has been no material adverse change since October 31, 2010, in the
business, financial position or results of operations of the Borrower and its
Subsidiaries, considered as a whole, except as disclosed in the Borrower’s
filings with the SEC prior to the Effective Date.

(e) Litigation. Except as set forth under the heading “Legal Proceedings” in the
Borrower’s 2010 Form 10-K and as disclosed in any SEC filings of the Borrower
made prior to the Effective Date, and then only to the extent that there have
been no adverse developments with respect to such “Legal Proceedings” since such
Form 10-K or in such SEC filings, there is no action, suit or proceeding pending
against, or to the knowledge of the Borrower any investigation, action, suit or
proceeding threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official (i) in which there is a reasonable possibility of an adverse
determination which would have a Material Adverse Effect, or (ii) which in any
manner draws into question the validity of this Agreement or the Notes.

(f) Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the

 

52



--------------------------------------------------------------------------------

Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code which will
violate Section 5.02(a) hereof or (iii) incurred any unpaid liability in excess
of $*** under Title IV of ERISA other than a liability to the PBGC for premiums
under Section 4007 of ERISA.

(g) Environmental Matters. The Borrower has a process of conducting periodic
internal reviews relating to compliance by the Borrower and its Subsidiaries
with Environmental Laws and liabilities thereunder. On the basis of such reviews
and other business processes, except as set forth in the Borrower’s 2010 Form
10-K and as disclosed in any SEC filings of the Borrower prior to the date
hereof, nothing has come to the attention of the Borrower which would lead it to
believe that costs associated with compliance with Environmental Laws or
liabilities thereunder (including, without limitation, any capital or operating
expenses required for cleanup, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) would
have a Material Adverse Effect.

(h) Taxes. All federal and state income tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed and all
other tax returns required to be filed in any other jurisdiction have, in fact,
been filed, except where the failure to so file in such jurisdictions (other
than in connection with federal or state income tax returns) would not have a
Material Adverse Effect, and all taxes, assessments, fees and other governmental
charges upon the Borrower or any Subsidiary or upon any of their respective
properties, income or franchises, which are shown to be due and payable in such
returns, have been paid. The provisions for taxes on the books of the Borrower
and each Subsidiary are adequate for all open years, and for its current fiscal
period.

(i) Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(j) Full Disclosure. All written information heretofore furnished by the
Borrower to the Agent and the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby does not, and all such written
information hereafter furnished by the Borrower to the Agent and the Lenders
will not, when taken as a whole and including any filings made with the SEC,
contain any untrue statement of a material fact or in the aggregate omit a
material fact necessary to make the statements therein not misleading on the
date as of which such information is stated or certified; provided that with
respect to projected

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

53



--------------------------------------------------------------------------------

financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections and forecasts are subject to
uncertainties and contingencies and no assurances can be given that such
projections or forecasts will be realized).

ARTICLE 5

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply, in
all material respects with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
(A) where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (B) where the violation of which, individually or in
the aggregate, would not reasonably be expected to (x) result in a Material
Adverse Effect or (y) if such violation is not remedied, result in any Lien not
permitted under Section 5.02(a).

(b) Payment of Obligations. Pay and discharge, and cause each Subsidiary to pay
and discharge, at or before maturity, all their respective material obligations
and liabilities, including, without limitation, tax liabilities, except where
the same may be contested in good faith by appropriate proceedings, and
maintain, and cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

(c) Maintenance of Property; Insurance. (i) Keep, and cause each Subsidiary to
keep, all property material to its business in good working order and condition
(ordinary wear and tear excepted) except to the extent that failure to do so
could not be reasonably expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.01(c)(i) shall prevent the abandonment
of any property if such abandonment does not result in any Default hereunder and
the Borrower determines, in the exercise of its reasonable business judgment,
that such abandonment is in the interest of the Borrower.

(ii) Maintain, and cause each Subsidiary to maintain, insurance coverage by
financially sound and reputable insurers and in such forms and amounts and
against such risks as are customary for corporations of similar size engaged in
the same or a similar business and owning and operating similar properties in
similar locations.

(d) Preservation of Corporate Existence, Etc. Preserve, renew and keep in full
force and effect, and cause each Subsidiary to preserve, renew and keep in full
force and effect, their respective corporate existence and their respective

 

54



--------------------------------------------------------------------------------

rights, privileges and franchises, except to the extent that failures to
maintain their respective rights, privileges and franchises could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.01(d) shall prohibit (A) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Event of
Default shall have occurred and be continuing or (B) the termination of the
corporate existence of any Subsidiary if such termination does not result in any
Default hereunder and the Borrower determines, in the exercise of its reasonable
business judgment, that such termination is in the interest of the Borrower.

(e) Visitation Rights. Permit the Administrative Agent and the Lenders (i) to
visit and inspect during normal business hours (at the expense of such Lender
unless an Event of Default has occurred and is continuing), under the Borrower’s
guidance and upon reasonable prior notice if a Default shall have occurred and
be continuing or, so long as no Default shall have occurred and be continuing,
upon not less than three Business Days prior notice, any of the properties of
the Borrower or any Subsidiary, (ii) to examine (to the extent material to
ascertaining compliance with the terms and provisions hereof or to the extent
reasonably related to the financial condition or material operations of the
Borrower or a Subsidiary) all of their books of account, records, reports and
other papers, and to make copies and extracts therefrom (other than
attorney-client privileged and attorney work-product documents) and (iii) to the
extent material to ascertaining compliance with the terms and provisions hereof
or to the extent reasonably related to the financial condition or material
operations of the Borrower or a Subsidiary, to discuss their respective affairs,
finances and accounts with their respective officers, employees (who are
managers or officers), and independent public accountants and by this provision
the Borrower authorizes said accountants to discuss with the Administrative
Agent and the Lenders the finances and affairs of the Borrower and its
Subsidiaries; provided that the Administrative Agent or the applicable Lender
shall have given prior written notice to the Borrower of its intention to
discuss such finances and affairs with such accountants and have given the
Borrower the opportunity to participate in such discussions, all at such
reasonable times and as often as may be reasonably requested. Such inspection
and other rights are subject to the provisions of Section 8.12 and applicable
law, and shall not extend to trade secrets of the Borrower or its Subsidiaries,
to information covered by attorney-client or other privilege or to information
subject to third party confidentiality agreements or privacy rights.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in accordance with generally accepted accounting principles in effect from time
to time.

 

55



--------------------------------------------------------------------------------

(g) Reporting Requirements. Deliver in writing or by email to the Administrative
Agent (except as stated in clauses (i), (ii), (iv), (vi) and (vii) below and
Section 8.01(b)) or make available electronically:

(i) as soon as available and in any event within 45 days after the end of each
quarterly fiscal period (except the last) of each fiscal year, copies of:

(A) a consolidated balance sheet of the Borrower and its Subsidiaries as of the
close of such quarterly fiscal period, setting forth in comparative form the
consolidated figures as of the close of the fiscal year then most recently
ended,

(B) consolidated statements of operations of the Borrower and its Subsidiaries
for such quarterly fiscal period and for the portion of the fiscal year ending
with such quarterly fiscal period, in each case setting forth in comparative
form the consolidated figures for the corresponding period and portion of the
preceding fiscal year and

(C) a consolidated statement of cash flows of the Borrower and its Subsidiaries
for the portion of the fiscal year ending with such quarterly fiscal period,
setting forth in comparative form the consolidated figures for the corresponding
period of the preceding fiscal year,

it being agreed that (1) delivery of such financial statements shall be deemed
to be a representation by the Borrower that such financial statements fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of the close of such quarterly fiscal period
and their consolidated results of operations and cash flows for the portion of
the fiscal year ending at the end of such quarterly fiscal period (subject to
normal year-end adjustments) and (2) the Borrower may satisfy the requirements
of this Section 5.01(g)(i) by filing its Quarterly Report on Form 10-Q with the
SEC; provided that such Form 10-Q satisfies the foregoing requirements of this
paragraph (i);

(ii) as soon as available and in any event within 90 days after the close of
each fiscal year of the Borrower, copies of:

(A) a consolidated balance sheet of the Borrower and its Subsidiaries as of the
close of such fiscal year, and

(B) consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for such fiscal year,

in each case setting forth in comparative form the consolidated figures for the
two preceding fiscal years, all in reasonable detail and accompanied by

 

56



--------------------------------------------------------------------------------

a report thereon of a firm of independent public accountants of recognized
national standing selected by the Borrower to the effect that the consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of the end of the
fiscal year being reported on and their consolidated results of operations and
cash flows for said year in conformity with GAAP and that the examination of
such accountants in connection with such financial statements has been conducted
in accordance with generally accepted auditing standards, it being agreed that
the Borrower may satisfy the requirements of this Section 5.01(g)(ii) by filing
its Annual Report on Form 10-K with the SEC; provided that such Form 10-K
(including the exhibits filed therewith) satisfies the requirements of this
paragraph (ii);

(iii) promptly upon receipt thereof, one copy of each interim or special audit
made by independent accountants of the books of the Borrower or any Subsidiary,
in all cases, material to the financial condition or operations of the Borrower
or of the Borrower and its Subsidiaries taken as a whole, and any management
letter received from such accountants for the Borrower or such Subsidiary that
is material to the financial condition or operations of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;

(iv) promptly upon their becoming available, (A) one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular or periodic report, and any
registration statement or prospectus (other than those on Form S-8) filed by the
Borrower or any Subsidiary with any securities exchange or the SEC or any
successor agency; provided that the filing of such document with the SEC shall
satisfy such requirement, and (B) one copy of any orders in any proceedings to
which the Borrower or any of its Subsidiaries is a party, issued by any
governmental agency, Federal or state, having jurisdiction over the Borrower or
any of its Subsidiaries, which orders are material to the financial condition or
operations of the Borrower or the Borrower and its Subsidiaries taken as a
whole;

(v) promptly upon the occurrence thereof, written notice of (A) a Reportable
Event with respect to any Plan; (B) the institution of any steps by the
Borrower, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan if such termination were to result in a liability of the Borrower or any
Subsidiary to the PBGC in an amount which could materially and adversely affect
the condition, financial or otherwise, of the Borrower or of the Borrower and
its Subsidiaries taken as a whole; (C) the institution of any steps by the
Borrower or any ERISA Affiliate to withdraw from any Plan or any Multiemployer
Plan if such withdrawal would result in a liability of the Borrower or any
Subsidiary in an amount which could materially and adversely affect the
condition, financial or otherwise, of the Borrower or of the Borrower and its

 

57



--------------------------------------------------------------------------------

Subsidiaries taken as a whole; (D) a “prohibited transaction” within the meaning
of Section 406 of ERISA (which has not been exempted under or pursuant to
Section 408 of ERISA) in connection with any Plan if such “prohibited
transaction” would result in a liability of the Borrower or any Subsidiary in an
amount which could materially and adversely affect the condition, financial or
otherwise, of the Borrower or of the Borrower and its Subsidiaries taken as a
whole; (E) any increase in the contingent liability of the Borrower or any
Subsidiary with respect to any post-retirement welfare liability in an amount
that could have a Material Adverse Effect; or (F) the taking of any action by,
or the threat in writing of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;

(vi) within the periods provided in paragraphs (i) and (ii) above, a certificate
of an authorized financial officer of the Borrower stating that such officer has
reviewed the provisions of this Agreement and (A) setting forth the information
and computations (in sufficient detail) required in order to establish whether
the Borrower was in compliance with the requirements of Sections 5.02(a) and
5.03 at the end of the period covered by the financial statements then being
furnished and (B) stating whether there existed as of the date of such financial
statements and whether, to the best of such officer’s knowledge, there exists on
the date of the certificate or existed at any time during the period covered by
such financial statements any Default and, if any such condition or event exists
on the date of the certificate, specifying the nature and period of existence
thereof and the action the Borrower is taking and proposes to take with respect
thereto; provided, that the email of such certificate in accordance with
Section 8.01(b) shall satisfy the delivery requirements of this paragraph;

(vii) within five days after any officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking and proposes to
take with respect thereto;

(viii) promptly upon any change in the Public Debt Rating, a notice reporting
such change and stating the date on which such change was publicly announced by
the relevant rating agency; and

(ix) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Lender through
the Agent may reasonably request.

Section 5.02. Negative Covenants. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will not:

 

58



--------------------------------------------------------------------------------

(a) Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or acquire or agree to acquire, or permit any
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:

(i) Liens for taxes and assessments or governmental charges or levies and Liens
securing claims or demands of mechanics and materialmen, provided that payment
thereof is not at the time required by Section 5.01(a) or (b);

(ii) any Lien of or resulting from any judgment or award; provided that either
(A) the amount secured thereby does not exceed *** or (B) if the amount secured
thereby does exceed ***, the time for the appeal or petition for rehearing of
such judgment or award shall not have expired, or the Borrower or a Subsidiary
shall in good faith be prosecuting an appeal or proceeding for a review thereof,
and execution of such judgment or award shall be stayed pending such appeal or
proceeding for review;

(iii) Liens incidental to the conduct of business conducted by the Borrower and
its Subsidiaries in the ordinary course of business or the ownership of
properties and assets owned by the Borrower and its Subsidiaries (including
Liens in connection with worker’s compensation, unemployment insurance and other
like laws, warehousemen’s and attorneys’ liens and statutory landlords’ liens)
and Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business of the Borrower and
its Subsidiaries and not in connection with the borrowing of money, provided in
each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings;

(iv) survey exceptions or encumbrances, encroachments, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, zoning restrictions, declarations of covenants, conditions and
restrictions, other title exceptions or other restrictions as to the use of real
properties, which are necessary or appropriate in the good faith judgment of the
Borrower for the conduct of the business of the Borrower and its Subsidiaries
and which, individually or in the aggregate, do not in any event materially
impair their use in the operation of the business of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

59



--------------------------------------------------------------------------------

(v) Liens securing Indebtedness of a Subsidiary to the Borrower or to another
Subsidiary;

(vi) Liens existing as of the Effective Date and reflected in Schedule 5.02(a)
hereto, including any renewals, extensions or replacements of any such Lien,
provided that:

(A) no additional property is encumbered in connection with any such renewal,
extension or replacement of any such Lien; and

(B) there is no increase in the aggregate principal amount of Debt secured by
any such Lien from that which was outstanding or permitted to be outstanding
with respect to such Lien as of the Effective Date or the date of such renewal,
extension or replacement, whichever is greater, other than increases
attributable to accrued interest, premiums, fees and expenses payable by the
Borrower in connection with such renewal, extension or replacement;

(vii) (x) Liens incurred after the Effective Date given to secure the payment of
the purchase price and/or other direct costs incurred in connection with the
acquisition, construction, improvement or rehabilitation of assets (including
Liens incurred by the Borrower or any Subsidiary securing Debt incurred in
connection with industrial development bond and pollution control financings),
and (y) Liens existing on assets at the time of acquisition thereof or at the
time of acquisition by the Borrower or a Subsidiary of any business entity
(including a Subsidiary) then owning such assets, whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach, provided that (A) except in the case of Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower or a Subsidiary of any business entity (including a Subsidiary) then
owning such assets, the Lien shall be created within twelve (12) months of the
later of the acquisition of, or the completion of the construction, improvement
or rehabilitation in respect of, such assets and shall attach solely to the
assets acquired, purchased, or financed, and (B) except in the case of Liens
existing on assets at the time of acquisition thereof or at the time of
acquisition by the Borrower or a Subsidiary of any business entity (including a
Subsidiary) then owning such assets or Liens in connection with industrial
development bond or pollution control financings, at the time of the incurrence
of such Lien, the aggregate amount remaining unpaid on all Debt secured by Liens
on such assets whether or not assumed by the Borrower or a Subsidiary shall not
exceed an amount equal to 75% of the lesser of the total purchase price or

 

60



--------------------------------------------------------------------------------

fair market value, at the time such Debt is incurred, of such assets (as
determined in good faith by the Board of Directors of the Borrower); Liens
arising from the sale or transfer of accounts receivable and notes of the
Borrower and its Subsidiaries, provided that the Borrower and its Subsidiaries
shall receive adequate consideration therefor;

(viii) Liens on notes or accounts receivable sold or transferred in a
transaction which is accounted for as a true sale under GAAP;

(ix) Liens securing Debt, to the extent that such Liens are not otherwise
permitted by this Section 5.02(a), provided that immediately after giving effect
to the incurrence of any such Lien, the sum of the aggregate principal amount of
all outstanding Debt secured by Liens permitted solely by reason of this
Section 5.02(a)(ix) (together with any renewals, extensions, refinancings or
refundings thereof) shall not exceed the higher of (A) 15% of Consolidated Net
Tangible Assets and (B) ***; and

(x) Liens incurred in connection with any renewals, extensions, refinancings or
refundings of any Debt secured by Liens described in Sections 5.02(a)(vii), 0, 0
or (ix), provided that there is no increase in the aggregate principal amount of
Debt secured thereby, other than increases attributable to accrued interest,
premiums, fees and expenses payable by the Borrower in connection with such
renewal, extension or refinancing or refunding, and no additional property is
encumbered.

In the event that any property of the Borrower or its Subsidiaries is subjected
to a lien in violation of this Section 5.02(a), but no other provision of this
Agreement (the Indebtedness secured by such lien being referred to as
“Prohibited Secured Indebtedness”), such violation shall not constitute an Event
of Default hereunder if the Borrower, substantially simultaneously with the
incurrence of such lien, makes or causes to be made a provision whereby the
obligations of the Borrower under the Loan Documents will be secured equally and
ratably with all Prohibited Secured Indebtedness and delivers to the Agent and
the Lenders an opinion to that effect, and, in any case, such obligations shall
have the benefit, to the full extent that, and with such priority as, the
Lenders may be entitled to under applicable law, of an equitable lien to secure
such obligations on such property of the Borrower or its Subsidiaries that
secures Prohibited Secured Indebtedness. The opinion referred to in the
preceding sentence shall be addressed to the Administrative Agent and the
Lenders, shall contain such qualifications and limitations as are reasonably
acceptable to the Administrative Agent and the Required Lenders and shall be
delivered by counsel of nationally recognized standing selected by the Borrower
and satisfactory to the Administrative Agent and the Required Lenders. Such
counsel shall be deemed to be satisfactory to the

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

61



--------------------------------------------------------------------------------

Administrative Agent and the Required Lenders unless, during the 15 day period
after the Agent has received written notice identifying such counsel, the
Administrative Agent shall have objected to such selection in writing to the
Borrower.

(b) Consolidations, Mergers and Sales of Assets. Consolidate or merge with or
into any other Person or sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge with another Person if immediately after giving
effect to such merger (x) no Default shall exist, and (y) the Borrower is the
surviving entity.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Change in Nature of Business. Engage, or permit any of its Subsidiaries to
engage, in any business if, as a result, the primary business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Subsidiaries would be substantially different from those lines of business
conducted by the Borrower and its Subsidiaries immediately prior thereto or in
connection with any business reasonably related or ancillary thereto.

(e) Use of Proceeds. Use proceeds of the Loans made under this Agreement,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock that would result in a violation of
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

(f) Transactions with Affiliates. Enter into or be a party to, or permit any
Subsidiary to enter into or be a party to, any transaction or arrangement with
any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s (as the case may be)
business and upon fair and reasonable terms or on terms no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except where failure to do so
would not have a Material Adverse Effect.

Section 5.03. Financial Covenant. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will maintain, as of the last
day of each fiscal quarter, a ratio of Consolidated Funded Debt to the sum of
Consolidated Funded Debt plus Consolidated shareholders’ equity of not

 

62



--------------------------------------------------------------------------------

greater than *** to ***.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or to reimburse any
LC Disbursement when due or shall fail to pay any interest, fee, or other amount
payable hereunder within three Business Days or five days after it becomes due,
whichever is later;

(b) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(c) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
(other than clause (a) above) if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Agent or any Lender;

(d) the Borrower or any Subsidiary shall fail to make any payment in respect of
any Material Financial Obligations when due or within any applicable grace
period;

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (after the lapse of any cure period and
the receipt of any required notices) the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

(f) the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall take any corporate action to authorize any of the foregoing; provided that
no event otherwise constituting an Event of

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

63



--------------------------------------------------------------------------------

Default under this clause (f) shall be an Event of Default if the total assets
of all entities with respect to which an event has occurred which would
otherwise have constituted an Event of Default under this clause (f) or clause
(g) do not exceed *** in the aggregate;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; provided that no event otherwise
constituting an Event of Default under this clause (g) shall be an Event of
Default if the total assets of all entities with respect to which an event has
occurred which would otherwise have constituted an Event of Default under clause
(f) or this clause (g) do not exceed *** in the aggregate;

(h) any ERISA Affiliate shall fail to pay when due (or in the case of an ERISA
Affiliate acquired by the Borrower or a Subsidiary after the due date thereof,
within 30 days after such ERISA Affiliate is so acquired) an amount or amounts
aggregating in excess of *** which it shall have become liable to pay under
Title IV of ERISA; or notice of intent to terminate a Material Plan shall be
filed under Title IV of ERISA by any ERISA Affiliate, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or there shall occur a complete or
partial withdrawal from, or a default, within the meaning of Section 4219(c)(5)
of ERISA, with respect to, one or more Multiemployer Plans which could cause one
or more ERISA Affiliates to incur a current payment obligation in excess of ***;

(i) final judgments or orders for the payment of money in excess of *** in the
aggregate (excluding amounts with respect to which a financially sound and
reputable insurer has admitted liability as provided below) shall be rendered
against the Borrower or any Subsidiary and such judgments or orders shall
continue unsatisfied, unbonded, unvacated or unstayed for a period of 60
consecutive days; provided, however, that any such judgment or order shall not
be an Event of Default under this Section 6.01(i) if and for so long as and to
the extent that (i) the amount of such judgment or order is covered (subject to
deductibles) by a valid and binding policy of insurance between the defendant
and the insurer or insurers covering payment thereof, (ii) such insurer shall be
rated, or , if more than one insurer, at least 90% of such insurers as measured
by the

 

 

*** INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

64



--------------------------------------------------------------------------------

amount of risk insured shall be rated, at least “A-” by A.M. Best Company or its
successor or successors, and (iii) such insurer(s) has been notified of, and has
not refused the claim made for payment of, the amount of such judgment or order;
or

(j) either (i) any person or group of persons (within the meaning of Section 13
or 14 of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under said Act) of 30% or more of
the outstanding shares of Voting Stock of the Borrower; or (ii) during any
period of 12 consecutive calendar months, commencing before or after the date of
this Agreement, individuals who were directors of the Borrower on the first day
of such period (the “Initial Directors”) shall cease for any reason to
constitute a majority of the board of directors of the Borrower unless the
Persons replacing such individuals were nominated or elected by a majority of
the directors (x) who were Initial Directors at the time of such nomination or
election and/or (y) who were nominated or elected by a majority of directors who
were Initial Directors at the time of such nomination or election;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Loans to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Loans,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the case of any of the Events
of Default specified in clause (f) or (g) above with respect to the Borrower,
(A) the obligation of each Lender to make Loans shall be automatically
terminated and (B) the Loans, all such interest and all such amount shall
automatically, without any notice to the Borrower or any other act by the Agent
or any Lender, become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage

 

65



--------------------------------------------------------------------------------

in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the

 

66



--------------------------------------------------------------------------------

Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving at least fifteen days advance written notice thereof to the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor, which successor shall be approved
by the Borrower (such approval (x) not to be unreasonably withheld or delayed
and (y) not to be required following the occurrence and during the continuance
of an Event of Default; provided that during the continuance of an Event of
Default, such appointment shall be made in consultation with the Borrower). If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

67



--------------------------------------------------------------------------------

Nothing in the Loan Documents shall impose on any Agent other than the
Administrative Agent, in its capacity as an Agent, or on any Arranger, other
than in its capacity, as applicable, as a Lender, any obligation or liability
whatsoever.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (i) in the case of the
Borrower at its address or facsimile number set forth below; provided that
notices to the Borrower given pursuant to Sections 6.01, 8.04 or 8.08 shall be
delivered by mail or express delivery to the address set forth below (and not by
facsimile or other electronic means), (ii) in the case of the Administrative
Agent, at its address or facsimile number set forth below, (iii) in the case of
any Lender or Issuing Bank, at its address or facsimile number set forth in its
Administrative Questionnaire or (iv) in the case of any party, such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower. Each such notice,
request or other communication shall be effective (x) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
Section 8.01 and the appropriate answerback is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid or (iii) if given by any
other means, when delivered at the address specified in this Section 8.01;
provided that notices to the Administrative Agent or an Issuing Bank under
Article 2 shall not be effective until received.

Borrower’s Address:

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1234

P.O. Box 58039

Santa Clara, CA 95052-8039

Attention:    Robert M. Friess,

                    Vice President and Treasurer

Fax:     (408) 986-7825

Email: Robert_Friess@amat.com

and

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1241

P.O. Box 58039

Santa Clara, CA 95052-8039

 

68



--------------------------------------------------------------------------------

Attention:    Joseph J. Sweeney,

                    Senior Vice President,

                    General Counsel and Corporate Secretary

Fax:     (408) 563-4635

Email: Joseph_Sweeney@amat.com

Administrative Agent’s Address:

JPMorgan Chase Bank, N.A.

Attention: Talitha L. Humes

1111 Fannin, 10th Floor

Houston, TX 77002-6925

Fax: (713) 750-2878

Email: talitha.l.humes@jpmchase.com

Copy to:

JPMorgan Chase Bank, N.A.

Attention: Kinjal Icecreamwala

383 Madison Avenue

New York, NY 10017

Fax: (212) 270-5127

Email: kinjal.h.icecreamwala@jpmchase.com

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Section 8.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not

 

69



--------------------------------------------------------------------------------

be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) No Loan Document (other than the Fee Letter) nor any provision thereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that, subject to Section 2.18(b), no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement, or rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, including Section 2.18(b), without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be; and provided further that the Administrative
Agent may, with the written consent of the Borrower but without the consent of
any other Lender, amend, modify or supplement the Loan Documents to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

Section 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or

 

70



--------------------------------------------------------------------------------

Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Borrower shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any special counsel and up to one local counsel in each applicable
local jurisdiction) for all Persons indemnified under this clause (a) unless,
(w) in the written opinion of outside counsel reasonably satisfactory to the
Borrower and the Administrative Agent, representation of all such indemnified
persons would be inappropriate due to the existence of an actual or potential
conflict of interest; (x) the Administrative Agent, any such Issuing Bank or any
such Lender shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
other indemnified persons; (y) the Administrative Agent, any such Issuing Bank
or any such Lender shall have reasonably concluded that it otherwise has
interests divergent from those of the indemnified persons; or (z) the Borrower
shall authorize in writing the Administrative Agent, any such Issuing Bank or
any such Lender to employ separate counsel at the Borrower’s expense.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result, of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) the actual or alleged presence of
Hazard Substances on any property of the Borrower or any of its Subsidiaries or
any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent (A) that such losses, claims, damages, liabilities or related
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any Subsidiary against any Indemnitee for material breach of such
Indemnitee’s express obligations hereunder (including, for the avoidance of
doubt, any failure by such Indemnitee to comply with its obligation to fund any
portion of its Loans as required hereby) or under any other Loan Document, if
the Borrower or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as

 

71



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction, or (B) any settlement with
respect to such losses, claims, damages, liabilities or related expenses is
entered into by such Indemnitee without Borrower’s written consent (such consent
not to be unreasonably withheld or delayed).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such; and provided
further that any such payment by any Lender shall not affect the Borrower’s
obligations pursuant to paragraph (a) or (b) of this Section.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment

 

72



--------------------------------------------------------------------------------

and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that (x) no consent of the Borrower shall be required
under this subclause (A) for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee and (y) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after its actual
receipt of written notice thereof;

(B) each Issuing Bank; and

(C) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) each assignment shall be to an Eligible Assignee;

(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or an integral
multiple of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
its actual receipt of written notice thereof and provided, further, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment (except for the assigning Lender, if such
Lender is being replaced pursuant to Section 2.17(b)) shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with (except
in the case of an assignment by a Lender to an Affiliate of such Lender) a
processing and recordation fee of $3,500;

 

73



--------------------------------------------------------------------------------

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Subsidiaries) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(F) without the written consent of the Borrower, in no event shall any
assignment to any Person (other than an Arranger or Affiliate of an Arranger)
result in the assignee (together with its Affiliates) holding more than 25% of
the aggregate amount of the Commitments.

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 8.03; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 8.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

74



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and the principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender (unless such Lender is being replaced pursuant to
Section 2.17(b)) and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.16(d) or
8.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to

 

75



--------------------------------------------------------------------------------

any amendment, modification or waiver described in clauses (i) through (iv) in
the first proviso to Section 8.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender. A Participant shall be subject to the mitigation obligations and the
right of replacement by the Borrower under Section 2.17 to the same extent as if
it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

76



--------------------------------------------------------------------------------

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to the Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.15 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 8.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all

 

77



--------------------------------------------------------------------------------

the obligations of the Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18(e) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

Section 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its Property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

78



--------------------------------------------------------------------------------

Section 8.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority; provided that, except with respect
to any audit or examination conducted by bank accountants or by any governmental
bank regulatory authority exercising examination or regulatory authority, the
Administrative Agent, such Issuing Bank or such Lender, as applicable, shall use
reasonable efforts to promptly notify the Borrower of such disclosure (unless
such disclosure is not legally permissible), (c) (i) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process or
(ii) in connection with any pledge or assignment permitted under
Section 8.04(d), it being understood that, in the case of this subclause (ii),
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction, or any actual or prospective credit insurance provider,
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available

 

79



--------------------------------------------------------------------------------

other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower and its Subsidiaries or their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 8.13. USA Patriot Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the PATRIOT Act. The Borrower and each
of its Subsidiaries shall provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA Patriot Act.

Section 8.14. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Loans and Letters of Credit contemplated by this Agreement and
any communications in connection therewith, the Borrower and its Subsidiaries,
on the one hand, and the Administrative Agent, the Lenders and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

APPLIED MATERIALS, INC. By:  

  /s/ Robert M. Friess

  Name: Robert M. Friess   Title:   Vice President and Treasurer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender

By:  

  /s/ John G. Kowalczuk

  Name: John G. Kowalczuk   Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

  /s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

  /s/ Susan M. Olsen

  Name: Susan M. Olsen   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Lender

By:  

  /s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

  /s/ Renaud-Franck Falce

  Name: Renaud-Franck Falce   Title:   Managing Director By:  

  /s/ Nicolas Rabier

  Name: Nicolas Rabier   Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Lender

By:  

  /s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL
ASSOCIATION, as Lender

By:  

  /s/ Raed Y. Alfayoumi

  Name: Raed Y. Alfayoumi   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as Lender

By:  

  /s/ Robert Besser

  Name: Robert Besser   Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., LOS ANGELES
AGENCY, as Lender

By:  

  /s/ James McWalters

  Name: James McWalters   Title:   General Manager

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA),
as Lender

By:  

  /s/ Bertram H. Tang

  Name: Bertram H. Tang   Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL
ASSOCIATION, as Lender

By:  

  /s/ Richard J. Ameny Jr.

  Name: Richard J. Ameny Jr.   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as Lender

By:  

  /s/ Sid Khanolkar

  Name: Sid Khanolkar   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 190,000,000.00   

Morgan Stanley Bank, N.A.

   $ 190,000,000.00   

Citibank, N.A.

   $ 190,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 190,000,000.00   

BNP Paribas

   $ 130,000,000.00   

Goldman Sachs Bank USA

   $ 130,000,000.00   

KeyBank National Association

   $ 80,000,000.00   

The Bank of New York Mellon

   $ 80,000,000.00   

DBS Bank Ltd., Los Angeles Agency

   $ 80,000,000.00   

Mizuho Corporate Bank (USA)

   $ 80,000,000.00   

U.S. Bank National Association

   $ 80,000,000.00   

Wells Fargo Bank, N.A.

   $ 80,000,000.00            

Total

   $ 1,500,000,000.00            



--------------------------------------------------------------------------------

Schedule 2.04 – Issuing Banks

 

Issuing Bank

   LC Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00   

Citibank, N.A.

   $ 100,000,000.00   

BNP Paribas

   $ 100,000,000.00   



--------------------------------------------------------------------------------

Schedule 5.02(a) – Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor:                                         

2. Assignee:                                         

[and is an Affiliate/Approved Fund of [identify Lender]1]

3. Borrower: Applied Materials, Inc.

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: The Credit Agreement dated as of May [_], 2011 among
Applied Materials, Inc., the Lenders parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

6. Assigned Interest:

 

Facility Assigned    Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2      $         $           %       $         $           %   
   $         $           %   

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

  Title:

Consented to and Accepted:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

  By:  

 

    Title:   [ISSUING BANK]   By:  

 

    Title:   [Consented to:]3   [APPLIED MATERIALS, INC.]   By:  

 

    Title:

 

3 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and satisfies the other requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(g) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Borrowing Request]

NOTICE OF BORROWING4

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below,

c/o JPMorgan Chase Bank, N.A.

[Attention: [                    ]

1111 Fannin, 10th Floor

Houston, TX 77002-6925

Fax: (713) 427-6307

Email: [                    ]]

[Date]

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of May [    ], 2011 (the “Credit
Agreement”; capitalized terms that are used herein but not otherwise defined
herein shall have the meaning ascribed to them in the Credit Agreement) among
the undersigned, certain lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby give you notice pursuant to Section 2.03 of the
Credit Agreement as follows:

 

Principal Amount5:    

 

Date of the Borrowing6:    

 

Type7:    

 

 

4 

This letter shall be delivered no later than (x) in the case of an ABR
Borrowing, 12:00 noon (New York City time) on the date of such Borrowing (which
shall be a Business Day), and (y) in the case of a Eurodollar Borrowing, 1:00
p.m. (New York City time) on the date three Business Days before the date of
such Borrowing.

5 

Such amounts shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

6 

On any Business Day.

 

9



--------------------------------------------------------------------------------

Initial Interest Period8:    

 

Account Information9:    

 

 

Very truly yours, APPLIED MATERIALS, INC. By:  

 

  Name:   Title:

 

(continued…)

7 

Either, “ABR Borrowing” or “Eurodollar Borrowing.”

8 

Only for Eurodollar Borrowings.

9 

The location and number of the account to which funds are to be disbursed.

 

10



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Interest Election Request]

NOTICE OF INTEREST ELECTION10

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below,

c/o JPMorgan Chase Bank, N.A.

[[Attention: [                    ]

1111 Fannin, 10th Floor

Houston, TX 77002-6925

Fax: (713) 427-6307

Email: [                    ]]

[Date]

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of May [    ], 2011 (the “Credit
Agreement”; capitalized terms that are used herein but not otherwise defined
herein shall have the meaning ascribed to them in the Credit Agreement) among
the undersigned, certain lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby give you notice pursuant to Section 2.06 of the
Credit Agreement as follows:

 

Applicable Borrowing11:    

 

Effective Date12:    

 

 

10 

This letter shall be delivered no later than (x) in the case of an ABR
Borrowing, 12:00 noon (New York City time) on the date of such Borrowing (which
shall be a Business Day), and (y) in the case of a Eurodollar Borrowing, 1:00
p.m. (New York City time) on the date three Business Days before the date of
such Borrowing.

11 

The Borrowing to which this Interest Election Request applies and, if different
options are being elected with respect to different portions of the Borrowing,
the portions thereof to be allocated to each resulting Borrowing (in which case
the Type and applicable Interest Period shall be specified for each resulting
Borrowing).

 

11



--------------------------------------------------------------------------------

Type13:    

 

Applicable Interest Period14:    

 

 

Very truly yours, APPLIED MATERIALS, INC. By:  

 

  Name:   Title:

 

(continued…)

12 

The effective date of the election made pursuant to this Interest Election
Request, which shall be a Business Day.

13 

Whether the resulting Borrowing is to be an ABR Borrowing or Eurodollar
Borrowing.

14 

Only for Eurodollar Borrowings.

 

12



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Section 2.15(e) Certificate]

CERTIFICATE

Reference is made to the Credit Agreement dated as of May [    ], 2011 (as from
time to time amended, the “Credit Agreement”) among Applied Materials, Inc.,
certain lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement. Pursuant to Section 2.15(e) of the Credit Agreement, [name
of Foreign Lender] (the “Lender”) hereby certifies that:

 

  1. The Lender is the sole record and beneficial owner of the interest in the
Loans, LC Disbursements, Commitments and LC Commitments (the “Interest”) in
respect of which it is providing this certificate.

 

  2. The Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code, including that the Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

 

  3. The Lender meets all of the requirements under Section 871(h) or 881(c) of
the Code and the U.S. Treasury regulations thereunder to be eligible for a
complete exemption from withholding of United States federal income tax on
interest payments made to it under the Loan Documents, including without
limitation, that (i) it is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, (ii) it is not a “controlled
foreign corporation” with respect to which the Borrower is a related person
within the meaning of Section 864(d)(4) of the Code, and (iii) amounts received
by it pursuant to the Loan Documents are not effectively connected with its
conduct of a trade or business in the United States.

 

  4. The Lender shall promptly notify the Borrower and the Administrative Agent
in writing if any of the certifications made herein are no longer true and
correct.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

Date:                     

 

14



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Opinion of Vice President, Legal Affairs of the Borrower]

[Effective Date]

To each of the Lenders parties

to the Credit Agreement dated

as of May [    ], 2011

among Applied Materials, Inc.,

said Lenders and JPMorgan Chase Bank, N.A.,

as Administrative Agent.

Applied Materials, Inc.

Ladies and Gentlemen:

I am the Vice President, Legal Affairs of Applied Materials, Inc. (the
“Borrower”) and have acted as its counsel in connection with the execution and
delivery of the Credit Agreement, dated as of May [    ], 2011 (the “Credit
Agreement”), among the Borrower, certain lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meaning.

In connection with this opinion, I have examined executed copies of the Credit
Agreement and the Notes and such other documents, records, agreements and
certificates as I have deemed appropriate. I have also reviewed such matters of
law as I have considered relevant for the purpose of this opinion.

Based upon the foregoing, I am of the opinion that:

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has the corporate power
and authority to own its assets and to transact the business in which it is now
engaged or proposes to be engaged.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or,
to the best of my knowledge, of (i) any judgment, injunction, order or decree or
(ii)

 

15



--------------------------------------------------------------------------------

any material agreement or other material instrument binding upon the Borrower,
or result in the creation or imposition of any Lien on any asset of the
Borrower.

3. To the best of my knowledge, except as set forth under the heading “Legal
Proceedings” in the Borrower’s 2010 Form 10-K and other SEC filings filed by the
Borrower prior to the date of this opinion, there are no pending or threatened
actions, suits or proceedings against or affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator in which there
is a reasonable possibility of an adverse determination which would have a
Material Adverse Effect, or which in any manner draws into question the validity
of the Credit Agreement or the Notes.

Certain Assumptions

With your permission I have assumed the following: (a) the authenticity of
original documents and the genuineness of all signatures; (b) the conformity to
the originals of all documents submitted to me as copies and the truth,
accuracy, and completeness of the information, representations and warranties
contained in the records, documents, instruments and certificates I have
reviewed; and (c) the absence of any evidence extrinsic to the provisions of the
written agreements between the parties that the parties intended a meaning
contrary to that expressed by those provisions.

Certain Limitations and Qualifications

I express no opinion as to laws other than laws of the State of California, the
federal law of the United States of America and the General Corporation Law of
the State of Delaware. I am licensed to practice law only in the State of
California.

The phrase “to the best of my knowledge” is intended to indicate that, during
the course of the performance of my duties as Vice President, Legal Affairs, of
the Borrower, no information that would give me current actual knowledge of the
inaccuracy of such statement has come to my attention.

Use of Opinion

This opinion is solely for your benefit (and the benefit of any assignee) in
connection with the transaction covered by the first paragraph of this letter
and may not be relied upon, used, circulated, quoted or referred to, nor may
copies hereof be delivered to, any other person without my prior written
approval. I disclaim any obligation to update this opinion for events occurring
or coming to my attention after the date hereof.

 

16



--------------------------------------------------------------------------------

Very truly yours, Vice President, Legal Affairs

 

17



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Opinion of Dewey & LeBoeuf LLP]

[Effective Date]

To the Administrative Agent and each of the Lenders party to the Credit

Agreement referred to below

Ladies and Gentlemen:

We have acted as special New York counsel to Applied Materials, Inc., a Delaware
corporation (“Borrower”), in connection with the Revolving Credit Agreement,
dated as of May 25, 2011 (the “Credit Agreement”), by and among the Borrower,
the financial institutions from time to time parties thereto as Lenders and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
This opinion is furnished to you pursuant to Section 3.01(g)(v) of the Credit
Agreement. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Credit Agreement.

We have examined each of the following documents:

(a) the Credit Agreement; and

(b) each of the Notes dated as of May 25, 2011, made by Borrower in favor of
Lenders who requested them (collectively, the “Notes” and together with the
Credit Agreement, the “Loan Documents”);

We have examined such matters of fact and questions of law as we have considered
appropriate for purposes of rendering the opinions expressed below. We have
assumed, with your permission and without independent verification of any kind:
(a) that the signatures of persons signing all documents in connection with
which this opinion is rendered are genuine; (b) the legal capacity of all
natural persons; (c) that all documents submitted to us as originals or
duplicate originals are authentic; and (d) that all documents submitted to us as
copies, whether certified or not, conform to authentic original documents. As to
questions of fact relevant to this opinion, we have assumed, without independent
investigation or verification of any kind, the accuracy of the representations
and warranties in the Loan Documents and have relied upon certificates and
written statements and other written information of public officials, officers
and representatives of the Borrower.

In rendering the opinions expressed below, we have assumed, with your



--------------------------------------------------------------------------------

permission and without any independent investigation or verification of any
kind, that: (i) each party to any Loan Document has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified in each other jurisdiction in which the
conduct of its business or the ownership of its property makes such
qualification necessary; (ii) each party to any Loan Document has full power and
authority to execute, deliver and perform such Loan Documents to which it is a
party; (iii) the execution, delivery and performance of the Loan Documents by
each party thereto have been duly authorized by all requisite action (corporate
or otherwise) on the part of such party; (iv) the Loan Documents have been duly
executed and delivered by each party thereto and other than with respect to the
Borrower, constitute legal, valid and binding obligations of each party thereto,
enforceable against such party in accordance with their respective terms;
(v) the execution, delivery and performance of the Loan Documents by each party
thereto do not and will not violate the charter, by-laws or other organizational
documents of such party; and (vi) no consent or authorization of, filing with,
notice to or other similar act by or in respect of, any federal or state court
or governmental authority pursuant to any federal or state statute is required
to be obtained or made by or on behalf of any Person on or prior to the date
hereof in connection with its execution, delivery or performance of the Loan
Documents, or the performance of its obligations thereunder.

On the basis of and subject to the foregoing, and subject to the additional
limitations, qualifications and exceptions set forth below, we are of the
opinion that each Loan Document constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

Our opinion expressed herein are subject to the following qualifications:

A. Our opinion is subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer or conveyance, moratorium, rearrangement, liquidation,
conservatorship or other laws relating to or affecting creditor rights generally
and to general principles of equity (regardless of whether such principles are
considered in a proceeding at law or in equity). These principles include,
without limitation, concepts of commercial reasonableness, materiality and good
faith and fair dealing. Without limiting the foregoing qualifications, the
opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law, including the provisions relating to
fraudulent conveyances.

B. Certain rights, remedies, waivers, releases or disclaimers contained in the
Loan Documents may be limited or rendered unenforceable by applicable law.

 

19



--------------------------------------------------------------------------------

C. Indemnities, rights of contribution, exculpatory provisions, waivers and
provisions requiring arbitration of disputes may be limited by statute or public
policy.

D. We express no opinion with respect to the enforceability of any provisions of
the Loan Documents that purport to require payment or reimbursement of
attorneys’ fees or litigation expenses of another party.

E. We express no opinion, either directly or indirectly, as to the laws of any
jurisdiction other than (i) the laws of the State of New York and (ii) the
federal laws of the United States of America, as currently in effect.
Notwithstanding the foregoing, we express no opinion as to (i) any federal or
state securities or “blue sky” laws, (ii) any tax laws, (iii) any state or
United States federal laws relating to environmental, energy regulatory, land
use, health, safety, or welfare matters, (iv) any local laws or ordinances,
(v) any intellectual property laws, (vi) the enforceability of the choice of law
provisions in the Loan Documents except insofar as such provisions designate New
York law and enforcement of the Loan Documents is sought in the courts of the
State of New York, (vii) the subject matter jurisdiction of any United States
District Court or (viii) the enforceability of any provision regarding the
conclusive effect of any judgment or the enforcement thereof in any jurisdiction
other than the jurisdiction in which rendered.

This opinion is being furnished to you in connection with the transactions
evidenced by the Loan Documents. The Administrative Agent and each Lender (and
their permitted successors and assigns) may rely upon our opinion set forth
herein in connection with those transactions. None of the Administrative Agent
or any Lender may rely upon our opinion set forth herein for any other purpose.
Our opinion set forth herein may not be relied upon by any other person, firm,
corporation, partnership or other entity without our prior written consent
except that it may be disclosed (i) to your bank examiners and any other
Governmental Authority or self-regulatory body to which you report or to which
you are subject to review, (ii) as required by law or pursuant to legal process,
and (iii) to your accountants, lawyers and other advisors so long as such
accountants, lawyers and other advisors agree not to disclose, quote or file
this opinion, but no such person may rely upon this opinion without our prior
written consent.

The foregoing opinions are rendered as of the date hereof, and we assume no
obligation to update such opinions to reflect any facts or circumstances which
may hereafter come to our attention or any changes in the law which may
hereafter occur.

 

Very truly yours,

 

20



--------------------------------------------------------------------------------

EXHIBIT G

[Form of Opinion of Vice President, Legal Affairs of the Borrower (Commitment
Increase)]

[Effective Date of Commitment Increase]

To each of the Lenders parties

to the Credit Agreement dated

as of May [    ], 2011

among Applied Materials, Inc.,

said Lenders and JPMorgan Chase Bank, N.A.,

as Administrative Agent

Applied Materials, Inc.

Ladies and Gentlemen:

I am the Vice President, Legal Affairs of Applied Materials, Inc. (the
“Borrower”) and have acted as its counsel in connection with the execution and
delivery of, and the increase of the aggregate Commitments of the Lenders under,
the Credit Agreement, dated as of May [    ], 2011, [as amended by
[            ],]15 ([as so amended,]16 the “Credit Agreement”), among the
Borrower, certain lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meaning.

In connection with this opinion, I have examined executed copies of the Credit
Agreement and the Notes and such other documents, records, agreements and
certificates as I have deemed appropriate. I have also reviewed such matters of
law as I have considered relevant for the purpose of this opinion.

Based upon the foregoing, I am of the opinion that:

 

15 

Insert specific references to amendments only if Credit Agreement has been
amended after the original closing date.

16 

Delete this language if the Credit Agreement has not been amended since the
original closing date.

 

21



--------------------------------------------------------------------------------

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has the corporate power
and authority to own its assets and to transact the business in which it is now
engaged or proposes to be engaged.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, after giving effect to the Commitment Increase, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of the Borrower or, to the best of
my knowledge, of (i) any judgment, injunction, order or decree, or (ii) any
material agreement or other material instrument binding upon the Borrower, or
result in the creation or imposition of any Lien on any asset of the Borrower.

Certain Assumptions

With your permission I have assumed the following: (a) the authenticity of
original documents and the genuineness of all signatures; (b) the conformity to
the originals of all documents submitted to me as copies and the truth,
accuracy, and completeness of the information, representations and warranties
contained in the records, documents, instruments and certificates I have
reviewed; and (c) the absence of any evidence extrinsic to the provisions of the
written agreements between the parties that the parties intended a meaning
contrary to that expressed by those provisions.

Certain Limitations and Qualifications

I express no opinion as to laws other than laws of the State of California, the
federal law of the United States of America and the General Corporation Law of
the State of Delaware. I am licensed to practice law only in the State of
California.

Use of Opinion

This opinion is solely for your benefit (and the benefit of any assignee) in
connection with the transaction covered by the first paragraph of this letter
and may not be relied upon, used, circulated, quoted or referred to, nor may
copies hereof be delivered to, any other person without my prior written
approval. I disclaim any obligation to update this opinion for events occurring
or coming to my attention after the date hereof.

 

Very truly yours,

 

22



--------------------------------------------------------------------------------

Vice President, Legal Affairs

 

23